DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,2, 4, 5, 9 of U.S. Patent No. 11,221,377 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
2. An apparatus comprising: 	a controller comprising a processor, wherein the controller is configured to: 	access electrical data, the electrical data comprising measurements of three-phase voltages and currents provided to an alternating current (AC) electrical machine; 		determine a line current metric based on the electrical data, the line current metric comprising one or more of a total value of a negative sequence line current and a total value of a zero sequence line current; 	determine a leakage current metric, the leakage current metric comprising one or more of a zero sequence leakage current value and a negative sequence leakage current value; 	
	determine a compensated metric based on the line current metric and the leakage current metric; calculate a fault severity index (FSI) based on the compensated metric; and determine whether a fault exists in the AC electrical machine based on the FSI.

3. The apparatus of claim 2, wherein the controller being configured to determine whether a fault exists in the AC electrical machine based on the FSI comprises the controller being configured to determine whether a phase-to-ground fault exists in the AC electrical machine based on the FSI.4. The apparatus of claim 2, wherein the controller is further configured to extract fundamental components of the electrical data; and wherein the controller is configured to determine the line current metric based on the fundamental components.
5. The apparatus of claim 2, wherein the controller is configured to determine the compensated metric by subtracting the leakage current metric from the line current metric.
6. The apparatus of claim 2, wherein the line current metric is the total value of the zero sequence line current; the leakage current metric is the zero sequence leakage current value; and the compensated metric is based on the total value of the zero sequence line current and the zero sequence leakage current value.
7. The apparatus of claim 2, wherein the line current metric is the total value of the negative sequence line current; the leakage current metric is the negative sequence leakage current value; and the compensated metric is based on the total value of the negative sequence line current and the negative sequence leakage current value.
8. The apparatus of claim 2, wherein the controller is configured to calculate the leakage current metric based on constants calibrated to the AC electrical machine.
9. The apparatus of claim 2, wherein the AC electrical machine is a star-connected electrical machine.
10. The apparatus of claim 2, wherein the AC electrical machine is a delta-connected electrical machine.
13. The apparatus of claim 2, wherein, to determine whether a fault exists in the AC electrical machine based on the FSI, the controller is configured to: compare the FSI to a threshold; and determine that a fault exists if the FSI exceeds the threshold.
14. A method comprising: receiving electrical data, the electrical data comprising measurements of three-phase voltages and currents provided to an alternating current (AC) electrical machine; determining a line current metric based on the electrical data, the line current metric comprising one or more of a total value of a negative sequence line current and a total value of a zero component line current; determining a leakage current metric, the leakage current metric comprising one or more of a zero sequence leakage current value and a negative sequence leakage current value; determining a compensated metric based on the line current metric and the leakage current metric; calculating a fault severity index (FSI) based on the compensated metric; and determining whether a fault exists in the AC electrical machine based on the FSI.
15. The method of claim 14, further comprising extracting fundamental components of the three-phase voltage and currents from the electrical data; and wherein the line current metric is determined from the fundamental components.
16. The method of claim 14, further comprising: determining positive, negative, and zero sequence components of the three phase voltages and currents based on the electrical data.
 1. A controller configured to detect a phase-to-ground fault in an AC electrical machine, the controller comprising a processor programmed to: receive measurements of three-phase voltages and currents provided to the AC electrical machine, the measurements being received from voltage and current sensors associated with the electrical distribution circuit; 	compute zero sequence components of voltage and current from the three-phase voltages and currents and/or negative sequence components of voltage and current from the three-phase voltages and currents; and 	calculate a fault severity index (FSI) based on the zero sequence components of voltage and current and/or the negative sequence components of voltage and current, to identify a phase-to-ground fault in the AC electrical machine, wherein calculating the FSI comprises: 	determining a total value of at least one of a zero sequence line current and a negative sequence line current; 	determining a noise-contributed value of the at least one of the zero sequence line current and the negative sequence line current included in the total value; 		determining a compensated value of the at least one of the zero sequence line current and the negative sequence line current based on the total value and the noise-contributed value; and calculating the FSI based on the compensated value, wherein, in computing the at least one of the zero sequence component and the negative sequence component of voltage and current, the processor is programmed to compute the zero sequence component of voltage and current, with a total value, noise-contributed value, and compensated value of the zero sequence line current being determined, and wherein, when the AC electrical machine is a star-connected electrical machine, the processor is programmed to calculate the FSI according to:
I.sub.0PG=3*(I.sub.s0−I.sub.l0)=I.sub.fa=I.sub.fb=I.sub.fc, where I.sub.fa, I.sub.fb, and I.sub.fc are phase-to-ground fault currents, I.sub.s0 is the zero sequence line current, and I.sub.l0 is a noise-contributed zero sequence leakage current.
(See Claim 1 above)
(See Claim 1 above)(See Claim 1 above)(See Claim 1 above)
(See Claim 1 above)

2. The controller of claim 1 wherein the processor is programmed to calculate the noise-contributed zero sequence leakage current according to:
I.sub.l0=Y.sub.0*V.sub.g0=k*I.sub.1, where V.sub.g0 is a zero sequence component of phase-to-ground or phase-to-neutral voltage, I.sub.1 is a positive sequence current, and Y.sub.0 and k are constants calibrated to the AC electrical machine upon initialization of a phase-to-ground fault detection algorithm.

(See Claim 1 above)
5.  … when the AC electrical machine is a delta-connected electrical machine, the processor is programmed to calculate the FSI according to:

4. The controller of claim 1 wherein the processor is further programmed to: compare the calculated FSI to a FSI threshold value; and if the calculated FSI is greater than the FSI threshold value, then indicate that a phase-to-ground fault is present in the AC electrical machine.
9. A method for identifying a phase-to-ground fault in an AC electrical machine, the method comprising: measuring three-phase voltages and currents provided to the AC electrical machine by way of voltage and current sensors, the AC electrical machine comprising a plurality of stator windings; and causing a fault detector to identify a phase-to-ground fault in the AC electrical machine, wherein causing the fault detector to identify the phase-to-ground fault comprises: receiving the measured three-phase voltages and currents provided to the AC electrical machine; determining one or more of a zero sequence current and a negative sequence current from the three-phase currents; performing a noise-based compensation of each of the one or more of the zero sequence current and the negative sequence current to produce one or more of a residual zero sequence current and residual negative sequence current representative of a phase-to-ground current; and identifying a phase-to-ground fault in the AC electrical machine based on the one or more of the residual zero sequence current and the residual negative sequence current, wherein performing the noise-based compensation of the one or more of the zero sequence current and the negative sequence current comprises: determining a total value of the one or more of the zero sequence current and the negative sequence current; determining a noise-contributed value of the one or more of the zero sequence current and the negative sequence current included in the total value; and determining the one or more of the residual zero sequence current and the residual negative sequence current based on the total value and the noise-contributed value; wherein, when determining the one or more of the zero sequence current and the negative sequence current comprises determining the zero sequence current, the noise-contributed value of the zero sequence current is determined according to:
I.sub.l0=Y.sub.0*V.sub.g0=k*I.sub.1 where V.sub.g0 is a zero sequence component of phase-to-ground or phase-to-neutral voltage, I.sub.1 is a positive sequence current, and Y.sub.0 and k are constants calibrated to the AC electrical machine upon initialization of a phase-to-ground fault detection algorithm; and wherein, when determining the one or more of the zero sequence current and the negative sequence current comprises determining the negative sequence current, the noise-contributed value of the negative sequence current is determined according to:
I.sub.m2=k.sub.1*V.sub.1+k.sub.2*I.sub.1+k.sub.3*V.sub.2 where V.sub.1 is a positive sequence voltage, I.sub.1 is a positive sequence current, V.sub.2 is a negative sequence voltage, and k.sub.1, k.sub.2, k.sub.3 are constants that relate V.sub.1, I.sub.1 and V.sub.2, respectively, to I.sub.m2, and that are calibrated to the AC electrical machine upon initialization of a phase-to-ground fault detection algorithm.
(See Claim 9 above)



(See Claim 9 above)




Claims 11, 12, 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,221,377 B2.  in view of US Sharma US 2015/0276827 A1.	Claims 11, 12, 17-21 recite the additional limitations regarding 	a protection and control component configured to connect to the AC electrical machine, and wherein the controller is coupled to the protection and control component.;	wherein the protection and control component and the controller are part of the AC electrical machine.	which are not claimed in U.S. Patent No. 11,221,377 B2.	However Sharma US 2015/0276827 A1 teaches these limitations in Para[0002]-[0003],[0022]-[0028]	It would have been obvious to one of ordinary skill in the art at the time of filing to modify US Patent No 11,221,377 B2 with the protection and control component such as that of Sharma US 2015/0276827 A1.	One of ordinary skill would have been motivated to modify U.S. Patent No. 11,221,377 B2 because a protection and control circuit would provide protection and reduce faults or accidents from occurring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Saha (US 2009/0021878 A1) teaches
	Basics of the Determination of the Total Fault Current I.sub.F
It is proposed to utilize the generalized fault model in the form of the following equation for determining the total fault current I.sub.F:

    PNG
    media_image1.png
    68
    291
    media_image1.png
    Greyscale

where:
F.sub.1F, I.sub.F2, I.sub.F0 are the symmetrical components of the total fault current and where the second subscript denotes the following: 1 the positive, 2 the negative and 0 the zero sequence, respectively;
a.sub.F1, a.sub.F2, a.sub.F0 are the share coefficients, dependent on the fault type according to Tables 1, 2 and 3.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863